Citation Nr: 9902643	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-05 706	)	DATE
	)                               
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), severe obstructive lung defect, and 
mild restrictive lung defect incurred as a result of asbestos 
exposure (multiple respiratory disorders or COPD) for accrued 
benefits purposes.  

2.  Entitlement to service connection for asbestosis for 
accrued benefits purposes.  

3.  Entitlement to service connection for tinnitus for 
accrued benefits purposes.

4.  Entitlement to service connection for bilateral hearing 
loss for accrued benefits purposes.  

5.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), for accrued benefits purposes, 
evaluated as 10 percent disabling at the time of the 
veterans death.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
December 1945, and died on March [redacted], 1996.  The 
appellant is the veterans widow.  

This matter arises from rating decisions of August 1996 by 
the Department of Veterans Appeals (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the appellants claims for 
accrued benefits for the benefits sought.  The appellant 
filed a timely appeal, and the case has been referred to the 
Board of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained by the 
RO.    

2.  The veteran and the appellant were married at the time of 
the veterans death.

3.  There is no competent evidence of a nexus between the 
veterans active service and his multiple respiratory 
disorders, to include COPD.  

4.  There is no competent medical evidence that the veteran 
was diagnosed with asbestosis during his lifetime.  

5.  The veterans tinnitus cannot be reasonably disassociated 
from his active service.  

6.  The veterans bilateral hearing loss cannot be reasonably 
disassociated from his active service.  

7.  The veterans PTSD was not shown, at the time of his 
death, to be productive of more than emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.


CONCLUSIONS OF LAW

1.  The appellants claim for service connection for multiple 
respiratory disorders for accrued benefits purposes is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The appellants claim for service connection for 
asbestosis for accrued benefits purposes is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  The veterans tinnitus was incurred in service.  
38 U.S.C.A. §§ 1110, 5121 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (1998).

4.  The veterans bilateral hearing loss was incurred in 
service.  38 U.S.C.A. §§ 1110, 5121 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (1998).  

5.  The criteria for an evaluation in excess of 10 percent 
for PTSD, for accrued benefits purposes, have not been met.  
38 U.S.C.A. §§ 1155, 5107, 5121 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introduction

Upon the death of a veteran, periodic monetary benefits to 
which he or she was entitled at death under existing ratings 
or decisions, or those based on evidence in the file at the 
date of death, due and unpaid for a period of not more than 
two years prior to death, may be paid to certain persons such 
as the veterans surviving spouse, children, or dependent 
parents.  See 38 U.S.C.A. § 5121 (West 1991); 38 C.F.R. 
§ 3.1000 (1998).  

The appellants claims for accrued benefits are based on the 
veterans claims for service connection for multiple 
respiratory disorders, asbestosis, hearing loss, and 
tinnitus, which were pending at the time of his death, in 
addition to his claim for entitlement to an evaluation in 
excess of 10 percent for PTSD, which was also pending at the 
time of the veterans death.  Before final action on the 
veterans appeals could be completed, he died in March 1996.  
The appellant subsequently filed a claim for DIC benefits and 
accrued benefits with respect to the claims pending at the 
time of the veterans death.  However, she did not appeal the 
ROs denial of entitlement to DIC benefits, and that issue is 
thus not before the Board at this time.  


I.  Service Connection for Multiple Respiratory Disorders and 
Asbestosis for Accrued Benefits Purposes

The law provides that service connection may be granted for a 
disability due to a disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b) (1998).  The 
law also provides that service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(1998).  In reviewing claims for service connection, the 
initial question is whether the claims are well grounded.  

The appellant has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claims are well-grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of § [5107].  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1995).  In the 
absence of a well-grounded claim, there is no duty to assist 
the claimant in developing facts pertinent to the claim, and 
the claim must fail.  See Epps v. Gober, 126 F.3d 1464 
(1997); Slater v. Brown, 9 Vet. App. 240, 243 (1996); Gregory 
v. Brown, 8 Vet. App. 563, 568 (1996) (en banc).  

To establish that a claim for service connection is well 
grounded, a claimant must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of a 
disease or injury in service.  Second, there must be 
competent, (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus between the in-
service injury or disease and the current disability, as 
shown throughout the medical evidence.  See Epps, supra.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  

In addition, the United States Court of Veterans Appeals 
(Court) has indicated that, alternatively, a claim may be 
well grounded based on the application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period, 
and that the veteran still has such a condition.  See Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).  That evidence 
must be medical, unless it relates to a condition that the 
Court has indicated may be attested to by lay observation.  
If the chronicity provision does not apply, (i.e., if a 
chronic disorder is not noted in service), a claim may still 
be well grounded on the basis of 38 C.F.R. § 3.303(b) if 
the condition is observed during service or during any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent medical evidence 
relates the condition at issue to that symptomatology.  
Savage, 10 Vet. App. at 498.  

For claims regarding asbestos exposure, guidelines were set 
forth in Department of Veterans Benefits, Veterans 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  That circular, still in effect, 
emphasizes that after exposure to asbestos, there is a latent 
period that varies from 10 to 45 years or more before 
development of a disease associated with such exposure.  
Further, persons with asbestos exposure have an increased 
incidence of developing bronchial, lung, pharyngolaryngeal, 
gastrointestinal, and urogenital cancer.  

The veterans service personnel and service medical records 
are negative for any affirmative showing of exposure to 
asbestos, and do not contain any indication of COPD or other 
chronic respiratory or lung disorders.  The records show that 
the veteran served as a boilermaker first class aboard the 
U.S.S. New Mexico.  The veteran worked primarily in the 
engine room and other mechanical spaces aboard ship during 
World War II.  

The veterans post-service medical treatment records on file 
at the time of the veterans death, dating from September 
1987 through March 1996, show that the veteran suffered from 
COPD, emphysema, chronic sinusitis, a calcified granuloma on 
the left lung, hypertension, coronary artery disease, peptic 
ulcer disease, and transitional cell carcinoma.  The records, 
while showing a diagnosis of COPD, do not include any 
diagnosis of asbestosis, and do not contain any medical 
opinion that the veterans COPD or other respiratory 
disorders were incurred as a result of asbestos exposure.  

The veteran underwent a VA rating examination in March 1996 
in which he reported that he had been exposed to loose 
asbestos after a Japanese suicide aircraft crashed into his 
ship, causing extensive damage on board.  On examination, his 
test results showed that he had restricted breathing 
capacity, and the examiner concluded with a diagnosis of COPD 
with both mild and severe restrictive lung defects.  The 
veteran denied having had any malignancies with respect to 
his lungs, but did indicate that he had previously smoked one 
pack of cigarettes daily for approximately twenty years and 
that he had previously been diagnosed with emphysema.  

The Board has thoroughly reviewed the evidence of record, and 
finds that the appellant has not presented evidence of well-
grounded claims for service connection for multiple 
respiratory disorders and asbestosis.  The Board acknowledges 
that the veteran was likely exposed to asbestos during 
service, and that he had been exposed to noise from machinery 
and naval gunfire aboard ship.  However, there is no medical 
evidence of record at the time of his death to show a nexus 
or a link between the veterans diagnosed multiple 
respiratory disorders and exposure to asbestos or to his 
active service.  In addition, there is no evidence of record 
showing a diagnosis of or treatment for asbestosis.  

The Board would observe that only those medical treatment 
records on file at the time of the veterans death may be 
considered in evaluating the appellants claim for accrued 
benefits.  See 38 C.F.R. § 3.1000(i) (1998).  While the 
veterans private medical treatment records dating from 
September 1987 through May 1995 were not physically of record 
at the time of his death in March 1996, he had reported such 
treatment to the VA rating examiner during his March 1996 VA 
rating examination.  Accordingly, the VA may be deemed to 
have had constructive notice of such treatment records at the 
time of the veterans death, and the records may be 
considered in evaluating the appellants claims for accrued 
benefits.  However, the statement submitted by M. J. Hamich, 
M.D., dated in October 1996, some seven months after the 
veterans death, cannot be considered in evaluating his 
claim.  See Id.   

In any event, while showing that the veteran had multiple 
respiratory disorders and difficulty in breathing, consistent 
with the veterans assertions made during his lifetime, the 
contemporaneous clinical treatment records do not contain any 
opinion as to the etiology of these disorders.  In short, the 
records fail to contain a medical opinion that the veterans 
multiple respiratory disorders were incurred as a result of 
exposure to asbestos.  

Further, lay statements made by the veteran and the appellant 
that he had asbestosis, and that his diagnosed multiple 
respiratory disorders with COPD were the result of exposure 
to asbestos do not constitute competent medical evidence.  As 
laypersons lacking in medical training, the veteran and the 
appellant are not competent to address issues requiring an 
expert medical opinion, to include medical diagnoses and 
opinions as to medical etiology.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1995), Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Accordingly, the Board finds that the 
appellants claims for service connection for multiple 
respiratory disorders and for asbestosis for purposes of 
accrued benefits are not well grounded.  See Epps v. Gober, 
126 F.3d 1464 (1997).  

For the above reasons, it is the decision of the Board that 
the appellant has failed to meet her initial burden of 
submitting evidence of well-grounded claims for service 
connection for multiple respiratory disorders including COPD 
and for asbestosis.  The Board has not been made aware of any 
additional evidence, with respect to these issues, which was 
available at the time of the veterans death which could 
serve to well-ground those claims.  See 38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000. 

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to present well-grounded 
claims for service connection for accrued benefits purposes 
and the reasons why her claims are inadequate.  See 
Robinette, supra.  

II.  Service Connection for Tinnitus and Bilateral Hearing 
Loss 
For Accrued Benefits Purposes

As a preliminary matter, the Board finds that these claims 
are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the appellant has presented 
claims which are not implausible when her contentions and the 
evidence of record are viewed in the light most favorable to 
those claims.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.  

Service connection may be granted for organic diseases of the 
nervous system, such as sensorineural hearing loss and 
tinnitus, when such are manifested to a compensable degree 
within one year of separation from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  In addition, service connection may be granted on 
the basis of a post-service initial diagnosis of a disease, 
where the physician relates the current condition to the 
period of service.  See 38 C.F.R. § 3.303(d); Hensley v. 
Brown, 5 Vet. App. 155, 158 (1993).  In such instances, 
service connection is warranted only when, all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d).  

As noted, the veteran served in World War II aboard a 
battleship, the U.S.S. New Mexico, and participated in 
several major Pacific Theater campaigns for a period of 
approximately three years.  During his lifetime, he asserted 
that he was exposed to acoustic trauma from the firing of the 
ships 15 and 5 inch cannon during numerous bombardments of 
Japanese shore and naval installations, in addition to noise 
from an exploding Japanese kamikaze aircraft that had crashed 
into the battleships navigation bridge.  The veteran and the 
appellant claimed that this exposure to acoustic trauma 
resulted in bilateral hearing loss and tinnitus.  

The veterans service medical records are negative for any 
hearing loss or tinnitus.  Shortly before his death, the 
veteran underwent a VA audiological examination in March 
1996.  He was found to have bilateral sensorineural hearing 
loss and tinnitus.  The examination revealed pure tone 
thresholds, in decibels to be as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
65
75
85
LEFT
25
20
50
60
75

The average pure tone decibel loss in the right ear was 70, 
and in the left ear was 51.  Speech audiometry revealed 
speech recognition ability of 70 percent in the right ear and 
of 80 percent in the left ear.  The examiner indicated that 
the veteran had a mild to profound sensorineural loss in the 
right and left ears, more severe in the right ear.  The 
examiner went on to state that the veterans complaints of 
bilateral hearing loss and tinnitus were consistent with his 
history exposure to acoustic trauma in service.  The examiner 
offered his opinion that the veterans combat experiences 
exposed him to what was described as intensities of noise 
which were unquestionably sufficient to damage hearing.  
Further, the examiner stated that the veterans hearing 
ability was poorer than would be expected statistically for 
his age group, and his post-service noise exposure appeared 
to be minimal.  

The Board observes that the veteran was engaged in combat 
aboard the U.S.S. New Mexico during World War II.  The 
provisions of 38 U.S.C.A. § 1154(b) (West 1991) provide that 
in the case of a veteran who engaged in combat, the VA shall 
accept as sufficient proof of service-connection satisfactory 
lay or other evidence of the incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
condition, and hardships of such service, notwithstanding the 
fact that there is no such official record of such incurrence 
or aggravation.  This has been interpreted as not altering 
the requirements of medical evidence of a disability and the 
nexus to service.  See Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996); Libertine v. Brown, 9 Vet. App. 521, 524-25 
(1996).  

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold of any of the frequencies, 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385 (1998).  

The Board finds the appellants contentions regarding the 
veterans exposure to acoustic trauma during service to be 
plausible.  Duty on board a battleship in combat in World War 
II is entirely consistent with extreme noise exposure.  
Further, based on the VA examiners opinion of March 1996 and 
clinical findings, the Board concludes that the veteran had 
bilateral hearing loss and tinnitus at the time of his death 
that were incurred as a result of his exposure to acoustic 
trauma during service.  The audiometric test results show 
that the veteran had auditory thresholds well within the 
definition of a disability as contemplated by 38 C.F.R. 
§ 3.385.  

Even though the veterans service medical records are 
negative for hearing loss or tinnitus, lack of any evidence 
of hearing loss or related disability in service or at the 
time of separation is not fatal to the appellants claim.  
The applicable laws and regulations do not require in-service 
complaints of, or treatment for hearing loss or tinnitus in 
order to establish service connection.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  The determinative 
issues are whether the veteran satisfied the criteria of 
38 C.F.R. § 3.385, as is the case here, and whether there is 
a basis for linking the hearing loss at the time of his death 
to his active service.  The Court noted that:  

Where the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system, and post-
service test results meeting the criteria 
of 38 C.F.R. § 3.385. . . .  For example, 
if the record shows (a) acoustic trauma 
due to significant noise exposure in 
service, and audiometric test results 
reflecting an upward shift in test 
thresholds in service, although still not 
meeting the requirements of a 
disability under 38 C.F.R. § 3.385, 
and (b) post-service audiometric testing 
produces findings meeting the 
requirements of 38 C.F.R. § 3.385, rating 
authorities must consider whether there 
is a medically sound basis to attribute 
the post service findings to the injury 
in service, or whether they are more 
attributable to intercurrent causes.  

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).  

In the present case, given the veterans documented history 
of prolonged combat aboard the U.S.S. New Mexico, his 
reported history of exposure to acoustic trauma during 
service, and lack of such exposure post-service, and the VA 
examiners March 1996 opinion that the veterans service was 
the likely cause of his hearing loss and tinnitus provide the 
necessary link between his active service and the hearing 
loss and tinnitus that existed at the time of his death to 
warrant a grant of service connection.  Accordingly, based on 
the foregoing, the Board concludes that the evidence supports 
a grant of service connection for bilateral hearing loss and 
tinnitus for accrued benefit purposes.  

III.  Entitlement to an Evaluation in Excess of 10 Percent 
for PTSD
for Accrued Benefit Purposes

The Court has held that a mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased evaluation.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  Accordingly, the 
Board finds that the veterans claim for an increased 
evaluation submitted prior to his death is well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  It therefore 
follows that the appellants claim for accrued benefits 
purposes is also well grounded.  

Once a well-grounded claim has been presented, the VA has a 
duty to assist in the development of facts that are pertinent 
to the claim.  See 38 U.S.C.A. § 5107(a).  the Board finds 
that all relevant facts have been properly developed, and 
that all evidence for an equitable resolution of the issue on 
appeal has been obtained.  The evidence includes statements 
made by the veteran during his lifetime, and the report of a 
VA rating examination.  The Board does not know of any 
additional relevant evidence that is available.  Therefore, 
no further assistance with the development of the evidence is 
required with respect to the claim for accrued benefits.  

Disability evaluations are determined by evaluating the 
extent to which the veterans service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability evaluation 
is at issue, it is the present level of disability (or in 
this case, the level of disability at the time of the 
veterans death) that is of primary concern.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

Historically, an August 1986 rating decision by the RO 
granted service connection for PTSD, and assigned a 10 
percent evaluation, effective from December 5, 1995.  This 
rating is deemed to have been in effect at the time of the 
veterans death.  The only medical evidence of record 
pertaining to the veterans PTSD at the time of his death 
consists of a report of a March 1996 VA rating examination 
conducted shortly before he died.  

The report of the March 1996 VA rating examination shows that 
the veteran indicated that following his discharge from 
service, he returned home to Nebraska, and worked on a farm.  
He later began a career with the U.S. Postal Service that 
lasted for approximately 25 years.  During the course of the 
examination, the veteran reported experiencing recurrent 
nightmares, anxiety and nervousness, intermittent difficulty 
in sleeping, and stomach distress on experiencing stress.  
The examiner observed that the veteran experienced no marked 
impairment in the ability to conduct personal relationships, 
and that he had worked to his full capacity despite his PTSD.  
On examination, the veteran was found to be fully oriented, 
but had a mildly flat, depressed affect.  He was not shown to 
have any underlying psychosis, and his memory and 
concentration were intact.  The examiner noted that the 
veteran exhibited some obsessive/compulsive characteristics.  
The veterans diagnoses included Axis I PTSD of moderate 
severity with no marked impairment of personal relationships 
or job activity despite some ongoing distress.  The veteran 
denied having any disability but did show some marked stress 
related symptoms.  In addition, the examiner noted that the 
veteran showed some signs of depression secondary to his 
declining health.  

Under the regulations in effect when the veteran filed his 
claim and in effect at the time of his death, a 10 percent 
evaluation was assigned for emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment, but generally less than the criteria for 
assignment of a 30 percent evaluation.  A 30 percent 
evaluation was assigned for definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
resulted in such a reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
social impairment.  

The Board notes that in Hood v Brown, 4 Vet. App. 301 (1993), 
the United States Court of Veterans Appeals (Court) stated 
that the term definite in 38 C.F.R. § 4.132 was 
qualitative in character, whereas the other terms were 
quantitative in character.  The Court then invited the 
Board to construe the term definite in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
reasons and bases for its decision.  See 38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  

Pursuant to the Courts directive in Hood, the VA General 
Counsel concluded that definite is to be construed as 
distinct, unambiguous, and moderately large in degree.  
It represents a degree of social and industrial 
inadaptability that is more than moderate but less than 
rather large.  VAOPGPREC 9-93.  The VA is bound by this 
interpretation of the word definite.  See 38 U.S.C.A. 
§ 7104(c) (West 1991).  

A 50 percent evaluation was contemplated for a considerably 
impaired ability to establish or maintain effective or 
favorable relationships with people.  Further, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  Assignment of a 70 
percent evaluation was warranted in cases where the ability 
to establish and maintain effective relationships with people 
was severely impaired.  The psychoneurotic symptoms were of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  

For assignment of a 100 percent evaluation, the attitudes of 
all contacts except for the most intimate were so adversely 
affected as to result in virtual isolation in the community.  
Totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost daily activities 
such as fantasy, confusion, panic, and explosions of 
aggressive energy resulting in profound retreat from mature 
behavior was also included in the rating criteria.  Also, a 
100 percent disability rating was warranted where the veteran 
was demonstrably unable to obtain or retain employment.  See 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  In addition, 
in Johnson v. Brown, 7 Vet. App. 95 (1994), the Court also 
held that a showing of any one of the above evaluative 
criteria for a 100 percent evaluation was a sufficient basis 
upon which to award a 100 percent evaluation.  

The Board notes that the regulations and evaluative criteria 
in effect at the time of the veterans death are to be 
considered in evaluating a claim for accrued benefits.  
Accordingly, even though the regulations governing the 
criteria under which PTSD is evaluated were revised, 
effective from November 7, 1996, the veterans death predated 
this revision.  Therefore, the new criteria cannot be applied 
to the appellants claim for an evaluation in excess of 10 
percent for the veterans PTSD.  See 38 C.F.R. § 3.1000.  

Applying the criteria under Diagnostic Code 9411 to the 
evidence of record, the Board concludes that the currently 
assigned 10 percent evaluation is appropriate, and that the 
preponderance of the evidence is against assignment of a 
higher rating for accrued benefits purposes.  As noted, the 
main symptoms with respect to his PTSD reported by the 
veteran involved recurrent nightmares and anxiety brought on 
by memories of combat in World War II.  The examiner noted 
that the veteran did not show any marked impairment in his 
ability to conduct personal relationships, and observed that 
the veteran had worked to his full capacity despite his PTSD.  

During his lifetime, the veteran was not shown to exhibit 
psychoneurotic symptoms, and was not shown to have an 
impaired ability to conduct personal relationships required 
for assignment of a 30 percent evaluation.  He was found to 
have some obsessive/compulsive characteristics, but to the 
extent he was shown to have depressive features, such was 
determined to be secondary to preoccupation with his 
declining health.  In sum, the Board finds that the veterans 
PTSD was not shown to be manifested to the degree of severity 
reported by the veteran and the appellant.  The degree of 
severity of his impairment could not reasonably be described 
as more than moderate, but less than rather large.  See 
VAOPGPREC 9-93; 59 Fed. Reg. 4752 (1994).  Therefore, in 
light of its evaluation of the medical evidence, the Board 
must conclude that the assigned 10 percent evaluation is 
appropriate, and that the preponderance of the evidence is 
against a higher rating for accrued benefits purposes.  

In addition, the potential application of various provisions 
of Title 38 of the Code of Federal Regulations (1998) have 
been considered.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  Here, there has been no showing that the 
disability under consideration had caused marked interference 
with employment, had necessitated frequent periods of 
hospitalization, or otherwise renders impracticable the 
regular schedular standards.  In this regard, the veteran was 
shown to have worked steadily for approximately 25 years at 
the same job, and had been regularly employed prior to that.  
Therefore, in the absence of factors suggestive of an unusual 
disability picture, further development in keeping with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (1998) 
is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellants 
claim that would give rise to reasonable doubt in her favor, 
the provisions of 38 U.S.C.A. § 5107 are not applicable.  The 
Board finds no basis upon which to grant an evaluation in 
excess of 10 percent for the veterans PTSD for accrued 
benefit purposes.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for multiple respiratory disorders, for 
accrued benefits purposes, is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for asbestosis, for accrued benefits 
purposes, is denied.  

Subject to the applicable laws and regulations governing the 
award of monetary benefits for accrued benefits purposes, 
service connection for tinnitus is granted.

Subject to the applicable laws and regulations governing the 
award of monetary benefits for accrued benefits purposes, 
service connection for bilateral hearing loss is granted.  


Entitlement to an evaluation in excess of 10 percent for 
PTSD, for accrued benefits purposes, is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
